In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered September 21, 2011, which, without a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
It appears from the papers submitted by the petitioner in this habeas corpus proceeding that he was duly “prosecuted by indictment” of the grand jury in 1968 (former Code of Criminal Procedure § 222), and there is no basis to grant him the relief he seeks. Dillon, J.P., Chambers, Austin and Hinds-Radix, JJ., concur.